DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jonathan Siderits on 6/11/2021.
The application has been amended as follows: 
Claim 18, line 16, “the nasal cavity” should read --a nasal cavity--
Claim 29, line 10, “the nasal cavity” should read --a nasal cavity--
Claim 32, line 11, “the nasal cavity” should read --a nasal cavity--
Reasons for Allowance
Claims 12-33 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “slidably fitting a balloon directly over the guidewire in proximity to the distal end such that the balloon is in contact with the guidewire” and “sliding the balloon distally along the guidewire after the act of inserting” as indicated in claims 1 and 18 as a whole, and “a balloon slidable fitted directly over the guidewire in proximity to the distal end such that the balloon is in contact with the guidewire” and “sliding the 
The Examiner has cited Suehara (U.S. PGPub. No. 2014/0277072) as the most pertinent prior art reference, which teaches a similar balloon catheter device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “sliding the balloon distally along the guidewire after the act of inserting”. The identified prior art describes a balloon sliding over a guidewire (Para. 0031-0032; Figs. 4A-4B, balloon 12, guide member 20). It is also noted that the balloon is in contact with the guidewire and fits directly over the guide member. However, the applicant claims the balloon sliding distally along the guidewire, whereas Suehara teaches the balloon being slid from the extreme distal end of the guide member to a second position a predetermined length from the extreme distal end. Thus, Suehara teaches the balloon sliding proximally, instead of distally, along the guidewire. This Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794